Abatement Order filed July 6, 2021.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00188-CV
                                    ____________

     WORLD SOURCE SIMPLE, LLC; THEODORE RALSTON; ANIL
      RAMROOP; RON FORREST; AND BRIAN ALLEN, Appellants

                                          V.

                     RADIA ENTERPRISES, INC., Appellee


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-37071

                              ABATEMENT ORDER

      On June 17, 2021, appellants World Source Simple, LLC, Theodore Ralston,
Anil Ramroop, Ron Forrest, and Brian Allen notified this court that the parties have
reached an agreement in principle to settle their disputes and anticipate requesting
dismissal of this appeal within ninety days. Accordingly, this appeal is abated,
treated as a closed case, and removed from this court’s active docket for ninety days
from the date of this order. The appeal will be reinstated on this court’s active docket
at that time, or when the parties file a motion to dismiss the appeal or other
dispositive motion. The court will also consider an appropriate motion to reinstate
the appeal filed by any party, or the court may reinstate the appeal on its own motion.



                                        PER CURIAM



Panel Consists of Justices Bourliot, Poissant, and Wilson.